TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00001-CV




                                     In re Max Grossman




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                          ORDER


PER CURIAM

               Relator Max Grossman has filed a petition for writ of injunction and an amended

motion for emergency relief.     See Tex. R. App. P. 52.1, 52.10(a).      The Court orders the

respondent, Mark Wolfe, Executive Director of the Texas Historical Commission, to file a

response to the petition for writ of injunction on or before January 14, 2019.        See id. R.

52.8(b)(1). The intervenor, City of El Paso, may also file a response to the petition for writ of

injunction on or before January 14, 2019. See id.

               To preserve the status quo while the Court considers whether the petition for writ

of injunction is necessary, pending further order of this Court, we temporarily order the

following emergency relief:

           •   Mark Wolfe, Executive Director of the Texas Historical Commission,
               shall suspend Permit Number 8525, concerning the Proposed El Paso
               Multipurpose Performing Arts Center in El Paso County, Texas, issued on
               or about October 15, 2018; and
           •   the City of El Paso shall not conduct or permit others to conduct
               demolition of any buildings within the footprint of the project (as defined
               by the Rule 11 agreement entered on October 25, 2018).


See id. R. 52.10(b); see also In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.—Amarillo 1999, orig.

proceeding) (explaining that Rule 52.10 allows appellate court to maintain status quo until it can

address dispute raised by original proceeding). This order shall remain effective pending our

resolution of the petition for writ of injunction. See Tex. R. App. P. 52.10(b).

               It is ordered on January 3, 2019.



Before Chief Justice Rose, Justices Goodwin and Triana